Title: From Tench Tilghman to Jedediah Huntington, 29 October 1782
From: Tilghman, Tench
To: Huntington, Jedediah


                  
                     Dear Sir
                     Head Quarters 29th October 1782
                  
                  His Excellency wishes to see you as early tomorrow Morning as Weather and other circumstances will permit—It is upon the business of the reform of two Regiments of your Line.  You will meet General Heath here upon the same matter—The Commander in Cheif is desirous of having some General principles adopted upon the occasion, and if you can collect the sentiments of the Officers as to the mode that would be most agreeable, you will be pleased to come prepared with them and with your own.  I have the honor to be with great Esteem Dr Sir Yr most obt and hble servt
                  
                     T. Tilghman A.D.C.
                     
                  
               